UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4008


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DENNIS A. DYKES,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Roger W. Titus, Senior District Judge. (8:07-cr-00299-RWT-2)


Submitted: September 7, 2018                                  Decided: October 10, 2018


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Baltimore, Maryland, Meghan Skelton, OFFICE
OF THE FEDERAL PUBLIC DEFENDER, Greenbelt, Maryland, for Appellant. Robert
K. Hur, United States Attorney, Baltimore, Maryland, Gregory Bernstein, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dennis A. Dykes was charged with violating various conditions of his supervised

release. At a hearing at which Dykes admitted committing four of the violations, * the

district court revoked release and sentenced him to 12 months in prison. Dykes appeals.

      “We will affirm a revocation sentence if it is within the statutory maximum and is

not ‘plainly unreasonable.’” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013)

(quoting United States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006)). The record

establishes that Dykes was sentenced within the statutory maximum term of three years,

see 18 U.S.C. §§ 3559(a)(2), 3583(e)(3), 21 U.S.C. § 841(b)(1)(B) (2012).           The

remaining question is whether the sentence is plainly unreasonable.

      “When reviewing whether a revocation sentence is plainly unreasonable, we must

first determine whether it is unreasonable at all.” United States v. Thompson, 595 F.3d

544, 546 (4th Cir. 2010). Only if we find a sentence to be unreasonable will we consider

whether it is “plainly” so. United States v. Crudup, 461 F.3d at 440.

      A revocation sentence is procedurally reasonable if the district court considered

the Chapter Seven policy statement range and the applicable 18 U.S.C. § 3553(a) (2012)

sentencing factors. Id. A revocation sentence is substantively reasonable if the court

stated a proper basis for concluding that the defendant should receive the sentence

imposed, up to the statutory maximum. Id. “A court need not be as detailed or specific


      *
         The United States dismissed three of the remaining violations, and the court
deferred action on the eighth.


                                            2
when imposing a revocation sentence as it must be when imposing a post-conviction

sentence, but it still must provide a statement of reasons for the sentence imposed.”

United States v. Thompson, 595 F.3d at 547 (internal quotation marks omitted).

      We conclude that Dykes’ sentence is procedurally reasonable. The district court

considered relevant § 3553(a) factors, and the court was aware of Dykes’ policy

statement range of 6-12 months. Contrary to Dykes’ claim, the district court acted

properly when it considered the severity of Dykes’ underlying offense in fashioning the

revocation sentence.    See 18 U.S.C. § 3583(e), 3553(a)(1) (2012); United States v.

Johnson, 640 F.3d 195, 203-204 (6th Cir. 2011).

      Further, we hold that the sentence is substantively reasonable. The court provided

a sufficiently individualized assessment in fashioning the revocation sentence. The court

was particularly concerned about the severity of Dykes’ original offense, his breach of

trust, and the danger he posed to the community. We find no merit to Dykes’ contention

that the district court based the revocation sentence on an unadjudicated criminal charge.

The court specifically stated that it presumed that Dykes was innocent of that charge.

      We therefore affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            3